Moran, J., dissenting. It is the policy of the law to secure to parties who come into courts for the settlement of their disputes, a fair trial. The approval of a verdict secured by unfair means must necessarily lead to an impure administration of justice. It is the constant practice of reviewing courts to set aside verdicts when incompetent testimony has been permitted to go to the jury for their consideration, and this is done upon the theory that irrelevant or incompetent matter having been introduced into the case, the party against whom the verdict has gone has not had a fair trial; that there has been no just test of the merits upon relevant and competent evidence. In the class of cases in which the prejudice or passion of a jury is easily aroused, the rule that the verdict should not stand where any improper element has been wrongfully forced into the case, by party, court or counsel, finds most just and frequent application. This case belongs to that class. The charge is fraud, the amount claimed large, and the facts alleged against the defendant of a nature well calculated to awaken indignation and give rise to prejudice. The evidence is conflicting, and upon points essential to appellees’ case it does not seem to me to at all preponderate in their favor. Appellant appears to have admitted, at all times and to every person who inquired of him with reference to it, that lie paid to Stronach $2,000 for estimating the timber on the land which he purchased from appellees. Allowing that to be an excessive price, and that it indicates that Stronach was corrupted, yet it does not make out the case. It is still necessary to show that Nielan was reached and bribed to return a false estimate. Nielan went upon the stand and testified to the honesty of his estimate, and denied that he was paid any money by appel]ant. There was no evidence in the record which tended to impeach the character of Nielan. He stood before the jury asa witness fair in character and practically uncontradicted by evidence in the case. B.ut the statements of appellees’ counsel, in the opening and closing of the case, as completely blasted Nielan’s character before that jury, and as effectually contradicted his evidence on the stand, as the introduction of a letter in Nielan’s handwriting and signed by him, in which he stated, in terms, that he had been bribed by appellant and had returned a false estimate on the land, would have done. The counsel’s opening may have been legitimate when consid, ere.d by itself, and it may be true that a portion of the closing argument to the jury was. but a fair answer to the argument of appellant’s counsel. But the most telling and injurious part was not, in my opinion, either invited or excused by anything that appellant’s counsel had said. Nothing said by him justified the direct and positive statement to the jury, by appellees’ counsel, in telling why he wanted Stronach asa wit-, ness, made in these words: “He had gone to Mr. McPherson and stated to him that he had the sectional maps, and that he had a letter from Nielan giving the whole thing away. The letter of Nielan and the sectional maps we wanted, because, gentlemen of the jury, those two things combined prove our case.” Counsel was quite right in saying that these two tilings provéd the case. Indeed,-a letter from Nielan giving the whole thing away would prove the case without the maps. But the letter from Nielan was before the jury by the statement of counsel as fully, and as injuriously for appellant, as if it had been produced and read to them. While 'it is true that the credibility of witnesses is for the jury, it is to be judged of by the jury in view of all the competent. evidence in the case. Nielan’s credibility was weighed with a belief in the minds of the jury that he had written a letter, in terms acknowledging his guilty participation in the alleged fraud. There was not one word of legitimate evidence before the jury that reflected upon Nielan’s honesty or truthfulness. Suppose no word had been said during the trial about the alleged letter, is it possible for this court to say that the jury-would not have believed Nielan? Is it just or fair to assume that without this illegitimate but crafty and effective attack upon him he would not have been believed? It is admitted “that, much of the testimony on the part of the appellees came from very suspicious sources.” Iiow, then, can it be said, as an affirmance of this judgment in effect does say, that the verdict would have been the same had the trial been fair? Considering the opening and closing arguments of counsel together—as, in view of the unwarrantable and inexcusable statement above quoted from the closing they must, in my opinion, be considered—and it appears to me an inevitable conclusion that the jury was influenced to an extent practically impossible to estimate against the defendant and his witnesses. The court directed that the counsel should not be interrupted in his closing speech, and was, during the making of said speech, absent from the court room hearing some motions, and thereby the privilege and advantage of timely protest against statements of matter not in evidence was denied to appellant. The effect of the order of the court which secured to counsel immunity from interruption should be to compel him to use his privilege with an honest observance of the responsibilities it imposed, and to coniine him strictly to a discussion of the evidence in the case. To approve of such statements as were made in the case apparently for the purpose of affecting the deliberation of the jury, or of influencing their passions or prejudices, or otherwise leading them to decide the question on matter which the jurors’ oath and the judge’s duty both required should not enter into their consideration, is, as it seems to me, a departure from the primary principles of justice. When such acts are not restrained or corrected by the trial judge, and it may be said that such acts are not errors of the judge (McDonald v. People, 25 Ill. App. 377), this court ought to follow the course of the Supreme Court of Iowa, when a similar question was presented in Martin v. Orndorff, 22 Iowa, 504, when the court said: “We therefore deem it the safer and better course to hold that it was error of prejudice, and to check and disabuse a practice to which we have witnessed an occasional tending, and which, if indulged in, would cause a departure from long and well settled rules.” I am of opinion, too, that the instruction given with reference to the presumption to be indulged in from the failure of defendant to produce his books, was an erroneous and injurious suggestion, under the facts in this case. The only item or charge which appellees claimed was in defendant’s books which tended to support their witnesses, was the item of $2,000 credited to bills payable, “ E.” This item defendant frankly admitted, when on the stand, was in the book, and said that he was unable to explain it. The fact of the existence of the charge or item being thus admitted, what basis was there for the damaging suggestion that the jury might presume the boobs would be to some further extent injurious to defendant? The effect of such a hint from the court might well lead the jury to find in the authorized presumption all the evidence which they might believe was otherwise lacking in the case. Instructions of this nature are usually regarded as invasions of the province of the jury. And when given under such circumstances as appear in-this case, they strike, with a force not readily estimated, the party against whom they are aimed. I am therefore unable to say that the judgment appealed from should stand. If there had been nothing improper on the trial, the evidence having been conflicting, the verdict would be conclusive, but a verdict is conclusive in such a case only when there is no error and the trial has been fair.